Title: [From Thomas Jefferson to J. P. G. Muhlenberg, 30 March 1781]
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


[Richmond, 30 Mch. 1781. On 7 Apr. William Constable, Muhlenberg’s aide-de-camp, writing for Muhlenberg, who was ill, advised Steuben as follows: “The militia begin to be much dissatisfied. Many of their times are out within two days, and ’twill be impossible to detain them longer. The Govrs. letter of the 30th ulto. has been communicated to them promising a speedy relief, but desertion already begins to prevail and I am satisfied that if the other men do not arrive  in a short time our numbers will be reduced to almost nothing” (Constable to Steuben, 7 Apr. 1781, “Camp near Scotts,” NHi). Letter not found; but see TJ to Muhlenberg, 3 Apr. 1781.]
